DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 3/11/22 are acknowledged. Claims 1-26 and 28-33 are cancelled. Claims 27, 34, 39, 43, 45, and 46 are amended. Claims 27 and 34-46 are pending. Claims 27 and 34-46 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 1/20/22, 2/14/22, and 3/11/22 have been considered.  Signed copies are enclosed.
The reference lined through was not considered because the reference was not provided.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Compliance with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). The amendments to the specification filed on 3/11/22 place the application in compliance with the requirements of 37 C.F.R. §§ 1.821-1.825.
Objections Withdrawn
The objection to the abstract of the disclosure because the term “IL-11” contains an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to the use of numerous trademarks in this application on multiple pages is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 27 because of the following informalities:  the term “IL-11” contains an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

New Objections
Claim Objections
Claim 27 is objected to because of the following informalities:  the phrase “reducing guanidine hydrochloride” should be amended to have proper grammar, such as “reducing the guanidine hydrochloride.”  Appropriate correction is required.

Claim Rejections Withdrawn
The rejection of claims 27 and 34-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claims 28-33 is rendered moot by cancellation of the claims. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 27 and 34-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection of claims 28-33 is rendered moot by cancellation of the claims. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a method of producing IL-11 comprising introducing an expression vector encoding for a recombinant IL-11 not in the form of a fusion protein in to a yeast, culturing the yeast, separating the supernatant from solids of the culture media, contacting the supernatant with a polyethylene glycol in quantities sufficient to form a suspension comprising a precipitant, solubilizing the precipitate in solution comprising a denaturant to produce crude IL-11 solution, reducing the denaturant concentration, to refold the IL-11, contacting the refolded IL-11 with an ion exchange media, and eluting a purified IL-11. The claims further describe the denaturant, the conditions such as temperature and pH, and additional steps comprising contact the purified IL-11 with a hydrophobic interaction media, eluting the polished IL-11 from the hydrophobic interaction media, as well as defining the hydrophobic interaction media. The claims require specific characteristics of the polished IL-11, including a reduced content of oxidized IL-11 relative to the purified IL-11, or a specific purity, oxidation, or dimer threshold. The claims further describe testing for biological activity for the IL-11, and have been amended to require a biological activity of cell proliferation. The exact features of this activity is indefinite (see rejection under 35 USC 112(b) below). 
The claimed method does not set forth adequate description of the steps and conditions necessary to produce the IL-11 protein that has the requisite characteristics or biological activities. The claims recite a genus of methods, each of which could comprise any number of other steps and reagents, or any possible conditions for time, temperature, and pH. Regarding the specific steps of the method, the type of ion exchange media, the incubation conditions, the requirement for a separation step for the precipitate, the buffers, and other conditions and reagents are not defined. Further, there is no definition for what is encompassed by the term “IL-11” therefore the claims are given the broadest reasonable interpretation, which includes all IL-11 full length and splice isoform molecules from any organism. Each of these IL-11 molecules may have a different sequence and tertiary structure that can require different purification conditions. Applicant recognizes the difficulty in applying any given isolation method to a group of proteins, arguing on 3/11/22 that “[c]lassification as an interleukin is a functional categorization, and as such cannot be considered predictive of sequence identity or biochemical behavior- either during expression and processing in a recombinant organism or in post-expression purification or modification steps.” This suggests that the IL-11 of the instant claims must have specific functionality as an interleukin protein upon isolation, and that identifying a process for producing the protein is highly dependent on the independent sequence and biochemical characteristics of the protein. The claims require a specific type of activity for the protein, and Applicant has not provided adequate description of structure that correlates with method steps that would produce an IL-11 that has this activity, or identified a representative number of methods that could accomplish the production of IL-11 that meets the functional requirements. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. These differences are particularly relevant to determining a functional method for purifying each protein. As taught in Lodish et al (Lodish H, Berk A, Zipursky SL, et al.
New York: W. H. Freeman; 2000), proteins vary in size, charge, and water solubility, and no single method can be used to isolate all proteins (see section 3.5). While any molecule can be separated from a large portion of the other molecules in a lysate based on large differences in some physical characteristics, isolating one particular protein can be a daunting task that requires unique methods for separating the proteins. This is especially true when performing a method that does not make use of immunoaffinity based purifications that can allow for detection of a single, specific protein, as found in the instant method. As taught by Graslund et al (Nat Methods. 2008 February ; 5(2): 135–146), there are difficult strategic choices inherent to the protein purification process. Graslund et al teach that unfortunately, because every protein is different, there can be no 'right' answer to picking a particular strategy a priori, and purification protocols must be worked out for each individual protein with an eye to its intended use (see page 2). Pitfalls that may occur in any purification strategy include additional proteins or multiple protein species or states, which is particular troublesome when the samples contain proteins with different post-translational modifications (see page 12).  Additionally, the "pure" samples may not precipitate or fail to concentrate, which can also be coupled with sample inhomogeneity. In this case, again, conditions for purification of each individual protein must be worked out, concerning changes of buffer, concentration or adding additional excipients for stability (see page 12).  Here, Applicant has not fully described the genus of methods, and identified the necessary structure (i.e. steps) that are necessary for the function of purification that is specific for any given IL-11 molecule (of which there may be many possible proteins. Therefore, the claimed method is not sufficiently described. 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to provide more specific conditions for the method. Further, Applicant notes that certain factors cited by the Office as potentially crucial to the success of the method were found to be non-critical as documented in paragraphs [0094] and [0096]. Applicant claims that the method has the unexpected result of producing a refolded IL-11, when IL-11 is largely produced in an incorrectly folded form that is neither active nor recognizable by conventional immunoassay. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant recognizes the difficulty in applying any given isolation method to a group of proteins, arguing on 3/11/22 that “[c]lassification as an interleukin is a functional categorization, and as such cannot be considered predictive of sequence identity or biochemical behavior- either during expression and processing in a recombinant organism or in post-expression purification or modification steps.” This suggests that the IL-11 of the instant claims must have specific functionality as an interleukin protein upon isolation, and that identifying a process for producing the protein is highly dependent on the independent sequence and biochemical characteristics of the protein. The claims require a specific type of activity for the protein, and Applicant has not provided adequate description of structure that correlates with method steps that would produce an IL-11 that has this activity, or identified a representative number of methods that could accomplish the production of IL-11 that meets the functional requirements. 
Regarding the specific biological function of IL-11 in claims 45 and 46, the fact that a particular biological activity is singled out in dependent claims suggests that not all refolded IL-11 would be capable of that particular recited functions, in other words, that the function would not be inherent in IL-11 produced by the method. Therefore, additional parameters must be required to produce this active form of IL-11. If the activity is inherent, then the dependent claims may not narrow the scope of the claim as required for dependent claims. Paragraphs [0094] and [0096] support Applicant’s assertion that isolation and refolding are not dependent on the conditions tested in these paragraphs. However, these paragraphs do not address the production of a biologically active IL-11 molecule, and therefore no conclusion about the criticality of other reagents, conditions, or excipients can be made from paragraphs [0094] and [0096] for producing an IL-11 that would meet the requirements of the claims. 
Further, there is no evidence, and only mere conclusory statement, to support the assertion that the results are unexpected. Even if the results are unexpected, the steps, reagents, and conditions that produce a biologically active molecule have not been adequately described. Therefore, the rejection is maintained. 

Enablement
The rejection of claims 45 and 46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that the 7TD1 cells are required to practice the claimed invention.  As such they must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the cell line.
The process disclosed in the specification does not appear to be repeatable and it is not clear that the claimed method will work with commonly available material per se and it is not apparent if the plants or source materials are readily available to the public.  
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  Further, to be considered adequate a deposit should consist of at least 2500 seeds of each claimed embodiment.  In instances where the claimed invention consists of sexually unstable material a deposit of the parental material is required if the parental material is considered sexually stable.  In lieu of this requirement regenerable clonal material may be deposited to satisfy specific enablement where the above material cannot be provided.  If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; 
(d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

Applicant’s Arguments
Applicant argues:
1. Applicant notes that the 7TD1 cells are readily available through commercial sources, and provides various commercial vendors for these cells. Applicant also notes that specific sourcing of DSMZ is specifically cited in the specification. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The claims recite “a 7TD1 cell line” (emphasis added by the Examiner). This language indicates that many different cell lines named 7TD1 may exist, and the method may require a specific cell line to accomplish the required functions. Therefore, the claims are not enabled without deposit of the specific cell line necessary to perform the claim step. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 27, 36, 42-46 under 35 U.S.C. 103 as being unpatentable over Kim (US 2008/0069796 A1; filed 7/31/07; published 3/20/08) in view of Ciliberto (EP0504751; filed 3/13/92; published 9/23/92) and further in view of Li et al (FEMS Yeast Res 11 (2011) 160–167) is maintained. The rejection of claims 28-30 and 32-33 is rendered moot by cancellation of the claims. 
The instant claims are directed to a method of producing IL-11 comprising introducing an expression vector encoding for a recombinant IL-11 not in the form of a fusion protein in to a yeast, culturing the yeast, separating the supernatant from solids of the culture media, contacting the supernatant with a polyethylene glycol in quantities sufficient to form a suspension comprising a precipitant, solubilizing the precipitate in solution comprising a denaturant to produce crude IL-11 solution, reducing the denaturant concentration, to refold the IL-11, contacting the refolded IL-11 with an ion exchange media, and eluting a purified IL-11. The claims further describe the denaturant, the conditions such as temperature and pH, and additional steps comprising contact the purified IL-11 with a hydrophobic interaction media, eluting the polished IL-11 from the hydrophobic interaction media, as well as defining the hydrophobic interaction media. The claims further describe testing for biological activity for the IL-11. 
Kim describes a human IL-11 protein (see e.g. abstract). The protein can be produced via any method known in the art, such as recombinant expression using yeast cells (see e.g. paragraph [0031]). This includes preparing a vector comprising a polynucleotide encoding the IL-11, delivering the vector into the host cell, culturing the host cell to produce the protein, and separating the IL-11 (see e.g. paragraph [0031]). Various yeast expression systems are described in paragraph [0036]. The purification method can include isolation of the IL-11 from the cells or the medium, using methods that include conventional chromatographic methods including cation/anion exchange and hydrophobic interaction chromatography (see e.g. paragraph [0047]). The method of Kim also recognizes use of guanidine to solubilize IL-11 present in inclusion bodies (see e.g. paragraph [0056]), and anticipates “refolding” or converting the protein to a tertiary structure to restore biological activity (see e.g. paragraph [0057]). The method of Kim recognizes use of guanidine to solubilize IL-11 present in inclusion bodies (see e.g. paragraph [0056]), and anticipates “refolding” or converting the protein to a tertiary structure to restore biological activity (see e.g. paragraph [0057]). Kim specifically points out that IL-11 may be present in an unfolded state, and states that “once solubilized the IL-11 … can be analyzed using gel electrophoresis, immunoprecipitation or the like.” See e.g. paragraph [0056]). This indicates that IL-11 is not available for these types of assays without solubilizing the inclusion bodies during an isolation method. The methods include adjusting pH of the peptide, and employing a reducing agent, and to increase the efficiency of the refolding, polyethylene glycol can be used as a cosolvent (see e.g. paragraph [0057]). 
Kim does not describe precipitation with polyethylene glycol, denaturing and refolding the protein, or purifying via anion exchange. 
Li et al describe production, purification and bioactivity assay of a recombinant IL-6 protein in Pichia pastoris yeast (see e.g. abstract). The purification process attempts to address the deficiencies of previous isolation methods by including addition of PEG 8000 at 10% (w/v) to form a precipitate of the protein that was found in culture supernatant from the Pichia pastoris transformants created from plasmids encoding human IL-6 being introduced to the P. pastoris cells (see p. 162-163). The sample was dialyzed, filtered and loaded onto a DEAE ion exchange chromatography column (see e.g. page 162). Li found that 10% PEG-8000 could efficiently precipitate rhIL-6 and eliminate many contaminating proteins. The DEAE exchange purification step eliminated the majority of the contaminating proteins and the remaining contaminants were further removed by Sephadex G-75 gel filtration.  Li recognizes that Il-6 can be found in inclusion bodies, and finds this to be a disadvantage for previous production systems (see e.g. page 164). 
Li et al do not describe the use of a denaturant and refolding of the protein, the use of guanidine hydrochloride, or specific purity or protein concentration. 
Ciliberto describe a process for isolation of IL-6 from E.coli that comprises culturing host cells to express IL-6, denaturation of the IL-6 with guanidine hydrochloride, dialysis in the presence of a redox system, preferably reduced and oxidized glutathione, anion exchange chromatography on DEAE Sepharose, and eluting on a pH adjusted saline water glycerol gradient (see e.g. page 2). The guanidine hydrochloride was present at 6M and a pH of 8.0 with a protein concentration of 0.4 mg/ml (see e.g. page 3-4). The dialysis was carried out at pH 8.9 Tris/HCL and glycerol, the second step of which lacks guanidine hydrochloride, which would be less than 0.7M guanidine hydrochloride (see e.g. page 3-4). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the purification steps of Li and Ciliberto to modify the method of Kim because the steps produce a high yield and easily accomplished method that has minimal chromatography steps and that addresses the aggregate nature of proteins that form inclusion bodies upon production. The steps for IL-6 are relevant and substitutable for IL-11 since the two proteins are from the same cytokine family and are structurally related (see e.g. Li, page 160). Further, both proteins are known to be found in inclusion bodies upon production in host cell systems, therefore both proteins would benefit from additional procedures to produce refolded, active protein. High cell-density culture of P. pastoris offers high productivity in a bioreactor, but puts a high demand on downstream processing (see e.g. Li page 166). The cultivation is often performed in high salt medium that results in aggregation of recombinant protein and interference with downstream processing (see e.g. Li page 166).  Using P. pastoris with an efficient purification method can produce high amounts of pure and highly active proteins (see e.g. Li page 166). Ciliberto further refines the method of Li to produce even higher purity recombinant protein using only a single step of ion exchange chromatography (see e.g. Ciliberto page 2). One of skill in the art would be motivated to use P. pastoris cells for high production of protein, while combining the methods of Li and Ciliberto to reduce the number of steps that are required to produce a highly purified, refolded protein. One of skill in the art would further be motivated to apply this method to structurally related proteins since IL-11 is in the same cytokine family and due to the structural similarities, production would likely be similarly difficult. 
It would be expected, absent evidence to the contrary, that the method produced by combining the steps of Li and Ciliberto would produce a higher yield of purified IL-11 in a reduced number of steps, providing the motivation to make the aforementioned modification of the method of production of Kim, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.     

Applicant’s Arguments
Applicant argues:
1. Applicant has cited unexpected finding that apparent low yields of IL11 on expression in yeast was a result of production of a large proportion of the IL11 being presented in a misfolded state not detectable by conventional immunoassay. 
2. None of the references teach or suggest that IL11 can be expressed in yeast in a misfolded form not visualized using conventional immunoassay. IL6 cites Widjala as evidence that only about 20% of sequence identity between IL6 and IL11 exists, and that classification of an interleukin is a functional categorization, such as it cannot be predictive of sequence identity or biochemical behavior either during expression and processing in a recombinant organism or in post-expression purification or modification. Therefore, one of skill in the art would not consider IL6 art relevant. The office has failed to provide articulated reasoning for why a person would combine references dissimilar to IL11 in order to solve a problem that is not taught or solved in the references. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant has not provided sufficient evidence that the results are unexpected.  According to MPEP 716.02, Applicant has the burden to establish results are unexpected and significant.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). “Mere conclusions,” such as offered by the Applicant in this case, "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration." Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
2. The method of Kim recognizes use of guanidine to solubilize IL-11 present in inclusion bodies (see e.g. paragraph [0056]), and anticipates “refolding” or converting the protein to a tertiary structure to restore biological activity (see e.g. paragraph [0057]). Contrary to Applicant’s assertion, Kim specifically points out that IL-11 may be present in an unfolded state, and states that “once solubilized the IL-11 … can be analyzed using gel electrophoresis, immunoprecipitation or the like.” See e.g. paragraph [0056]). This indicates that IL-11 is not available for these types of assays without solubilizing the inclusion bodies during an isolation method. 
Regarding the combination of methods for IL-11 and IL-6, the Kim reference specifically recognizes production of IL-11 that forms inclusion bodies, and procedures involving guanidine to solubilize the unfolded proteins in the inclusion bodies (see e.g. paragraph [0056]). The other references, when combined with Kim, demonstrate a known method for high yield production of related interleukin proteins and which solubilizes and refolds aggregate proteins. Applicant is attempting to argue the aspects of the references individually. MPEP 2145 states that “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
Regarding the motivation statement, the Examiner has provided articulated reasoning for combining the references. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the purification steps of Li and Ciliberto to modify the method of Kim because the steps produce a high yield and easily accomplished method that has minimal chromatography steps. The steps for IL-6 are relevant and substitutable for IL-11 since the two proteins are from the same cytokine family and are structurally related (see e.g. Li, page 160). Further, both proteins are known to be found in inclusion bodies upon production in host cell systems, therefore both proteins would benefit from additional procedures to produce refolded, active protein. High cell-density culture of P. pastoris offers high productivity in a bioreactor, but puts a high demand on downstream processing (see e.g. Li page 166). The cultivation is often performed in high salt medium that results in aggregation of recombinant protein and interference with downstream processing (see e.g. Li page 166).  Using P. pastoris with an efficient purification method can produce high amounts of pure and highly active proteins (see e.g. Li page 166). Ciliberto further refines the method of Li to produce even higher purity recombinant protein using only a single step of ion exchange chromatography (see e.g. Ciliberto page 2). One of skill in the art would be motivated to use P. pastoris cells for high production of protein, while combining the methods of Li and Ciliberto to reduce the number of steps that are required to produce a highly purified protein. One of skill in the art would further be motivated to apply this method to structurally related proteins since IL-11 is in the same cytokine family and due to the structural similarities, production would likely be similarly difficult. It would be expected, absent evidence to the contrary, that the method produced by combining the steps of Li and Ciliberto would produce a higher yield of purified IL-11 in a reduced number of steps, providing the motivation to make the aforementioned modification of the method of production of Kim, with a reasonable expectation of success.

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 34-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 has been amended to recite “wherein the polyethylene glycol is provided at from about 4% (w/v) to about 12% (w/v).” It is unclear what is meant by the term “provided,” and whether that means that the percentages given are the concentration before contacting the supernatant, or after the supernatant. The dependent claims do not remedy the deficiency and therefore are also rejected. 
Claim 34 recites “the denaturant.” There is insufficient antecedent basis for this limitation in the claim.
Claims 45-46 recite “the polished.” There is insufficient antecedent basis for this limitation in the claim.
Claims 45-46 recite “using a 7TD1 cell line.” The language of the claim, and the arguments offered by Applicant on 3/11/22 show that more than one type of cell line is encompassed by “7TD1.” This is an arbitrary name for a cell line, and does not relay specific information about the cell line to a person practicing the method. Since the specification does not define the name “7TD1” and multiple alternatives are possible under this cell line name, the scope of the claims is indefinite. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        6/17/22